Worden, J.
This was an action by the appellee* against the appellant, to recover damages for the alleged killing of stock by the defendant, upon 'its road where the same was not fenced.
Judgment for the plaintiff.
It appeared by the evidence, that the stock was killed in the Fall of 1875. It also appeared, that at that time *39the road was owned by The Columbus, Chicago and Indiana Central Railway Company, but was then run and operated by the defendant in its own name.
It has been held in several cases, that, under the act of 1863, 1 R. S. 1876, p. 751, a recovery can not he bad under such circumstances, against the company killing the stock. The Pittsburgh, Cincinnati and St. Louis Railway Co. v. Bolner, 57 Ind. 572.
The statute was amended in 1877. Acts 1877, Spec. Sess., p. 61. But the amended law had no application to this case, the stock having been killed before the amendment, was adopted.
The judgment is reversed, with costs, and the cause remanded for a new trial.